Citation Nr: 1315616	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a statement of the case for issues decided in October 2011 rating decision and appealed by appellant's notice of disagreement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active duty from September 1968 to March 1970.  

This is a certified substitution case.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision.  In March 2010, the Veteran and the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  The Board remanded the claim in November 2010 in order for additional records to be obtained and for an examination to be provided.  Unfortunately, the Veteran passed away in February 2011 while the claim was in remand status.

The Veteran's spouse, the appellant in this case, then filed a claim seeking to be substituted for her husband for the purpose of processing his claim to completion.  In so doing, she authorized the Veterans of Foreign Wars of the United States to serve as her appointed representative in March 2011.

In October 2011, the RO issued a letter indicating that the appellant was eligible for substitution, and granted her motion.  

The RO subsequently requested the development that had been ordered by the Board remand, including seeking a medical opinion.  Thus, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to a statement of the case for issues decided in the October 2011 rating decision and appealed by appellant's notice of disagreement.
is addressed in the REMAND portion of the decision below and is REMANDED to the VA Regional Office.


FINDINGS OF FACT

1.  The Veteran died in February 2011.

2.  The appellant is the surviving spouse of the Veteran, and filed her request for substitution within one year of his death. 

3.  The Veteran's enlistment physical establishes that he had undergone back surgery prior to enlistment, which was noted on his enlistment physical and which constitutes a pre-existing back disability.

4.  The Veteran is not entitled to the presumption of soundness.

5.  The weight of the evidence is against a finding that the Veteran's pre-existing back disability was permanently aggravated beyond the natural progression of the disability during his military service. 




CONCLUSION OF LAW

Criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Substitution

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section 5121A under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the VA regional office (RO) from which the claim originated. 

In this case, the Veteran died in February 2011 and in October 2011 the RO determined that the claimant is the surviving spouse of the Veteran, as she was married to the Veteran for at least one year at the time of his death, and thus she is a dependant eligible to seek substitution regarding his pending claim.  The Board concurs that the appellant has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The starting point in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service.  

Here, service treatment records show that in March 1966, the Veteran reported having a minor back operation (laminectomy) but he denied any trouble since that time.  The accompanying physical found that the Veteran's back was abnormal in that he had the laminectomy, but noted that he had full range of motion at the time of the examination.  In January 1967, the Veteran underwent a enlistment physical at which it was noted that x-rays of his spine showed scoliosis with the convexity directed to the left.  It was also noted that there was a large defect in the pars interarticularis with absence of the inferior articular facets bilaterally.  The changes in the back had the appearance of a post surgical laminectomy without fusion.  In April 1967, the Veteran's back was found to be normal.  On a medical history survey completed in conjunction with a September 1968 enlistment physical, the Veteran stated that his health was good except for pain in his lower back when standing or sitting, and he checked a box acknowledging a history of recurrent back pain.  X-rays showed changes that were consistent with the January 1967 x-rays.  

As described, the Veteran's enlistment physical clearly notes that he had undergone back surgery prior to service, and x-rays of his back document a back disability at that time.  Therefore, a pre-existing disability was clearly noted at the Veteran's enlistment physical and the presumption of soundness does not apply.  

Given this conclusion, the burden is shifted to the appellant to establish that the Veteran's pre-existing back disability was permanently aggravated by his time on active duty.  As will be discussed, this has not been done.  

Prior to his passing, the Veteran espoused two theories as to how his back disability was aggravated during service.  First, in his March 2007 claim, he acknowledged that he was operated on in 1964 to relieve symptoms related to spinal stenosis, but he asserted that three days prior to the Tet offensive in 1970 he reinjured his back while re-enforcing his company's bunker.  He claimed that since that time he had experienced pain and numbness in his lower back and left leg that came and went.  He stated that he believed that his Army service contributed to his spinal stenosis.

The Veteran also believed that his pre-existing back disability may have been aggravated by a motor vehicle accident in service.  

In his notice of disagreement in September 2008, the Veteran asserted that his back condition was worsened by the motor vehicle accident while in service, as well as by the everyday grind of service.

At his Board hearing in March 2010, the Veteran again acknowledged that he had undergone a laminectomy when he was 16 years old, three years prior to his entering active duty, but he asserted that he was fit at enlistment.  He then described being involved in a high speed motor vehicle accident on the autobahn in 1969 while stationed in Germany, which he believed permanently aggravated his back condition.  

The Veteran recalled that he and another soldier left Camp Eschborn and drove on the autobahn towards Frankfurt, but his car slid on the wet road and spun into the oncoming lane of traffic where it was struck by another car.  He stated that the collision was sufficient to total his car, and he recalled hitting the steering wheel with significant force, although he did not lose consciousness and he recalled being able to get out of his car to check if those in the other car were injured.  He reported that MPs and the German police came to the scene of the accident.  He recalled being examined at the base hospital.  The Veteran stated that he was sore all over the next day and had stitches in his nose and lip, as he had struck his chest on the steering wheel.  

A service treatment record does confirm the fact that the Veteran was treated in August 1969 following a motor vehicle accident in Germany.  It was noted that he had a small abrasion on his forehead and a swollen lip.  The Veteran was advised to follow-up with the dispensary in two days.  No back specific injury was noted, nor did the Veteran voice any back complaints during the evaluation.  Service treatment records also fail to show that he voiced any complaints of back pain in the seven months of service after the accident.  

On a medical history survey completed in conjunction with his separation physical in March 1970 the Veteran acknowledged having experienced back trouble, but the separation physical found his back to be normal.  The Veteran testified that the separation physical was very cursory in nature and that he did continue to have back problems.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran has asserted that he experienced back pain for several days after the accident, which, while not documented, is found plausible and credible.  However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  Here, the only contemporaneous evidence does not show any worsening of the underlying condition.  It is true that the Veteran checked a box indicating that he had recurrent back pain on the medical history survey completed in conjunction with his separation physical, but there was no indication in that record that the recurrent back pain was any different or more severe than the back pain he acknowledged having on the medical history survey completed in conjunction with his enlistment physical. 

Following service, the first evidence of back treatment does not appear until 1987.  The Veteran did testify that he was treated for his back in 1973 (that is approximately three years after service), but he indicated that no records were available.  However, even accepting that the Veteran did seek back treatment three years after service does not establish that his back disability was aggravated by service.

The Veteran's private doctor did write several statements on the Veteran's behalf.  In October 2008, Dr. B.S. noted that the Veteran had specifically asked him what his opinion was on his current situation versus what should be expected in someone who had undergone a noninstrumented laminectomy because of signs of spondylolisthesis of 1 cm in 1966.  Dr. B.S. noted that there was slight progression of the spondylolisthesis to about 2 cm at the time of the evaluation and the disc space seemed to be completely obliterated.  He observed that the Veteran had been involved in a car accident in service, approximately three years after his surgery, in which he hit the steering wheel quite hard, and Dr. B.S. felt that this should have been a trigger to further progression of his spondylolisthesis and probably had significantly influenced the future development of his spondylolisthesis, but he explained that it was hard to determine the percentage.

In November 2008, Dr. B.S. wrote a second letter.  He noted that the Veteran first presented to him in January 2007 for treatment of bilateral radiculopathy.  He noted the Veteran's laminectomy in 1966 and remarked that the Veteran had a history of several injuries while in the Army, namely a car accident.  Dr. B.S. stated that even though the laminectomy was performed prior to the Veteran's army service, there was thorough documentation that the "advance of the changes was hastened by the stress and injury that he suffered during his Army service, namely the car accident that he was involved in."  However, while Dr. B.S. asserted that there was "thorough documentation" of the advanced changes caused by the accident, he does not actually identify what this documentation is.  There is no evidence that he ever had access to the Veteran's claims file, although the Veteran did testify that Dr. B.S. had an opportunity to examine his service records and it is accepted that Dr. B.S. did have some knowledge of the Veteran's in-service accident and pre-existing back disability.    

However, even accepting this fact, Dr. B.S. did not explain any basis for his conclusion that the advanced changes were hastened by the motor vehicle accident.  This is relevant in that the treatment record describing the post-accident evaluation did not even mention any back injury, the Veteran did not seek any follow-up treatment for accident-related injuries, and the Veteran did not voice any back complaints during his remaining seven months in service, until his medical history survey completed at separation when he acknowledged having back pain.  Yet, even then, the Veteran's separation physical found the Veteran's back to be normal.  The Veteran did indicate in his substantive appeal that the separation physical was cursory in nature, but this does not change the fact that he did not seek any back treatment for several years after service, and even if it is accepted that he received back treatment in 1973, no additional treatment appears to have been sought thereafter until approximately 1987.

Nevertheless, given the suggestion that the Veteran's motor vehicle accident in service may have aggravated his pre-existing back disability, a VA examination was provided in January 2010.  The examiner reviewed the claims file including service treatment records and the aforementioned opinions of Dr. B.S.  The Veteran asserted that his back hurt for several days after the accident, but he denied seeking any treatment for it.  He indicated that after service, he experienced occasional pain, but he denied any additional back injuries following service.  He stated that he went to treatment in 1973 and was told to do back exercises.  With regard to the question of whether the motor vehicle accident aggravated his pre-existing back disability, the examiner noted that the records did not show any back complaints after the accident.  The examiner acknowledged that the accident could have been significant, but noted that the Veteran was treated for some lacerations and chest pain from his chest going into the steering wheel, but there was no mention at all of any back abnormality or back pain either at the time of the accident or subsequent to it.  The examiner acknowledged that a motor vehicle accident could cause back problems, but suggested that there would have been complaints of pain if this was the case, yet there was no evidence of pain.  Conversely, the examiner noted that the Veteran had a pre-existing back condition that could certainly account for his current condition and his symptoms could be the natural progression of that.  In conclusion, the examiner found that it was less likely than not that the Veteran's current back condition was aggravated by the autobahn accident during his military service.

In March 2010, the Veteran asserted that he did have pain following the accident; and the Board remanded the Veteran's claim in November 2010 for additional development, including a second medical opinion.  Unfortunately, before the examination could be provided, the Veteran passed away.  Nevertheless, the Veteran's claims file was forwarded to a VA examiner for an additional medical opinion as to the question of whether his pre-existing back disability was permanently aggravated by his military service.

In August 2012, a VA examiner concluded that the claimed back condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran had a history of a bony growth removed at age 15 per his service treatment record at entry reporting complaint of recurrent back pain.  He noted the Veteran's complaints of lower back pain with prolonged standing, and the fact that lumbosacral spine x-rays both in June 1967 and again in September 19 68 showed scoliosis of lumbar spine with left convexity, large defect pars interarticularis with absence of the L4 inferior articular facets bilaterally and of spinous process of L4 with anterior displacement of L4 on L5 of 1 cm.  The examiner acknowledged the in-service motor vehicle accident, but noted the Veteran's reports in October 2008 that his passenger had only bruises and cuts, that the German Nationals in the other vehicle were "OK."  The examiner also noted that the Veteran was medically assessed the day of the accident, and was found to have an abrasion to his forehead, a swollen upper lip with small lacerations to the lip and tongue and he had some pain to his right chest with a normal heart and lung examination, but no back pain or back findings were documented; moreover, he was released immediately after the assessment; and per the Veteran's own report in January  2010, he had back pain [no record of this in the medical documentation] that resolved within 3 days and he never followed up for injuries from that accident.  The Veteran's separation physical documents normal spine and neurological findings, and the Veteran only referenced his back surgery from when he was 15 years old, failing to make any mention in his service medical record of back pain from the time of his motor vehicle accident through his separation.  The examiner observed that the back pain reported in 1987 and 1988 is the only documented back pain following the 1969 accident; and noted that it was not until the CT and myelograms of September 2008 that documentation of severe stenosis at L4/L5 was made on CT, but even then the myelogram showed the nerve roots were "unremarkable" indicating there was no compression of those nerve roots found on the myelograph.  The police report for the accident in 1969 was not found in the C-file, but the examiner felt that the fact that all occupants of both vehicles appeared to have only suffered minor cuts and bruises and that the Veteran was released directly from the medical assessment and never followed up with resolutions of his alleged back pain (not reported at the time of initial assessment), all suggested that the forces experienced by the Veteran's spine at the time of the accident were not of a severe nature.  The examiner added that the absence of documented back pain either at the time of separation in March 1970 or during the following 16 plus years in the civilian medical records provided by the Veteran also strongly supported the conclusion he did not experience a significant insult to his lumbar spine at the time of the 1969 motor vehicle accident.

This medical opinion is the most thorough and definitive of the three opinions that are of record in this case in that the examiner specifically addressed the fact that the motor vehicle accident did not appear to be as severe as alleged, and pointed to circumstantial evidence to bolster that conclusion.  Conversely, while Dr. B.S. did suggest that the motor vehicle accident permanently aggravated the Veteran's pre-existing back disability, he did not explain the mechanism for such aggravation, and he did not rebut the extensive evidence suggesting that the Veteran's back disability was not in fact aggravated by the motor vehicle accident, such as the lack of follow-up treatment or back complaints, the number of years following service with minimal back treatment, and the fact that the myelogram showed the nerve roots were "unremarkable" which the examiner explained meant there was no compression of those nerve roots found on the myelograph.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101   (1992).  Here, multiple medical opinions are of record, and each was provided by a medical professional who was presumably qualified by training and experience to render the opinion.  As such, each of these opinions is found to be competent and credible and each therefore constitutes probative evidence.  However, it is the role of the Board as fact finder to determine what evidence is the most probative. 

As explained above, the most recent opinion is found to be the most thorough and probative evidence of record.  It addressed the entirety of the evidence of record and it was supported by a complete rationale, the examiner's conclusion is also supported by the earlier examiner.  Conversely, Dr. B.S. did not provide as comprehensive of a rationale, and did not satisfactorily explain the absence of complaints of back pain and problems for many years following the accident and in the years after service, if the Veteran's back had in fact been permanently aggravated by his military service.  Because the VA examiner's opinion is found to be the most probative, it is considered to be entitled to the greatest weight, and thus the evidence against the Veteran/appellant's claim outweighs the positive evidence.  

As noted, the burden is on the Veteran/appellant to show that the Veteran's back was as likely as not aggravated during service.  This burden has not been met in this case.  The service treatment records do not show that the back became symptomatic during service.  As discussed above the Veteran did report recurrent back pain at separation, but he had reported the same thing at enlistment.  It is not doubted that the Veteran may have experienced transient back pain at times during service, such as following the motor vehicle accident or while buttressing his company's defenses, but temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation' on their own, and here there is no showing that the underlying condition actually worsened.  

Several medical opinions have been obtained, but as discussed, the weight of the opinions is also against a finding that the Veteran's pre-existing back disability was aggravated during service.

As such, there is no reasonable doubt that can be resolved and the Veteran/appellant's claim is denied.

In reaching this decision, the Board notes that Social Security Administration (SSA) records have been obtained and reviewed, but they fail to provide any additional insight into the question of whether the Veteran's pre-existing back disability was permanently aggravated by his military service.
 


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

With regard to claims for substitution, it is generally assumed that all 38 C.F.R.  part 3 regulations that would have been applicable to the Veteran had he not died would be applicable to the substitute under the proposed regulations.  As such, VA would only be obligated to send a substitute notice under 38 CFR 3.159(b) if the
required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  As described above, VA's duty to notify the Veteran was satisfied prior to his death, and therefore no additional notification is due the appellant. 
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained and there is no indication that the Veteran received any VA treatment for his back.  Service treatment records and SSA records have also been obtained.  Additionally, both the Veteran and the appellant testified at a hearing before the Board.

Several VA examinations (the reports of which have been associated with the claims file) were also provided addressing the claim.  The Board finds that the most recent VA opinion was thorough and adequate and provides a sound basis upon which to base a decision with regard to the claim.  There has been no objection to the adequacy of the most recent VA examination report.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.
 

ORDER

The appellant is substituted for the Veteran for the purposes of processing his appeal.

Service connection for a back disability is denied.  



REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In an October 2011 letter order, the RO denied the appellant's claims for dependency and indemnity compensation (DIC) and death pension.  In a May 2012 letter, the RO indicated that they had received the appellant's written notice of disagreement with the October 19, 2011 decision.  Unfortunately, a review of both the virtual and physical claims files did not locate the actual notice of disagreement, and, as such, it is unclear to the Board which issue or issues the appellant has sought to appeal.  However, what is clear from this letter that the appellant did in fact file a notice of disagreement.  Moreover, in June 2012, the appellant completed a form electing a DRO review of the issues for which she filed a notice of disagreement.  As such, even if a notice of disagreement was not pending at that time, the June 2012 document would constitute a notice of disagreement.

Unfortunately, a review of both the virtual file and the paper claims file does not show that a statement of the case has been issued; and it is therefore proper to remand this claim to ensure that the appellant is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue or issues listed in the notice of disagreement will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, this issue is remanded to the RO for the following action:

The RO should consider the issue(s) listed in the appellant's notice of disagreement with the October 2011 rating action; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The appellant and her representative should be informed of the period of time within which he must file a substantive appeal to perfect her appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


